DETAILED ACTION

Election/Restrictions
As discussed further below, claim 1 is allowable. The restriction requirement among species that include the coating powder of claim 1, as set forth in the Office action mailed on January 21, 2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement among the specified species is withdrawn. Claims 6, 7, and 10-13, directed to species of the product of claim 1 or methods including the product of claim 1, are no longer withdrawn from further consideration because they require all the limitations of an allowable generic linking claim as required by 37 CFR 1.141.  Therefore, claims 6, 7, and 10-13 are rejoined. 
Claims 14 and 15, directed to methods of using a coating powder and of forming a coating have not been rejoined because they do not require all the limitations of an allowable claim.  Accordingly, claims 14 and 15 are cancelled.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are 


Allowable Subject Matter
In view of the above rejoinder, claims 1-13 and 16 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The instant claims are directed to a non-granulated coating powder made up of a rare-earth oxyfluoride and, optionally, a rare-earth oxide.  Defining features of the claimed coating powder are its composition, its particle size range, its pore distribution and, particularly, that the powder is not granulated.  A coating powder with the claimed combination of features advantageously forms corrosion-resistant coatings that are highly adherent, smooth, and pure.  The limitations regarding the claimed coating powder being a "non-granulated powder" are understood as indicating that the particles are not formed by a granulation process and, therefore, that the coating powder particles are not an agglomeration of adhered smaller particles.  Furthermore, the coating materials of claims 8, 9, and 11-13 are understood to comprise a coating powder meeting the limitations of claim 1.  
The most similar prior art of record is presented by Fukagawa (WO 2014/0112171 A1) and Kaneyoshi (US PG Pub. No. 2002/0177014) in combination with Kitamura (US PG Pub. No. 2006/0182969).  Although each of Fukagawa and . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIA L RUMMEL whose telephone number is (571)272-6288. The examiner can normally be reached Monday-Thursday, 8:30 am -5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARK RUTHKOSKY/Supervisory Patent Examiner
Art Unit 1785                                                                                                                                                                                                        
/JULIA L. RUMMEL/
Examiner
Art Unit 1784